Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed June 9, 2022 have been fully considered. Presented therein are two arguments: (1) that Hartmann fails to teach “a plurality of the light emitting elements of the at least one first arrangement” and (2) “at least one optical projection element arranged and configured to generate a combined image of a magnified image of the at least one first arrangement of light emitting elements and a magnified image of the at least one second arrangement of light emitting elements.”
With respect to argument (1): this argument is not persuasive as Examiner cited both Figures 1 and 4 and in Figure 4 a 10x3 matrix is shown. Therefore this argument is not persuasive.
With respect to argument (2): this argument is persuasive insofar as the duplication of parts would not result in at least one optical element to form a combined magnified image. Therefore, the application has been allowed.
Allowable Subject Matter
Claims 1-10 and 12-21 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Re 1-10, 12-16, and 21: in claim 1, “a first magnifying lens directly opposite a plurality of the light emitting elements of the at least one first arrangement; a second magnifying lens directly opposite a plurality of the light emitting elements of the at least one second arrangement; and at least one optical projection element arranged and configured to generate a combined image of a magnified image of the at least one first arrangement of light emitting elements and a magnified image of the at least one second arrangement of light emitting elements.”

Re 17-20: in claim 17, “a first magnifying lens directly opposite a plurality of the light emitting elements of the at least one first arrangement, a second magnifying lens directly opposite a plurality of the light emitting elements of the at least one second arrangement and at least one optical projection element arranged and configured to generate a combined image of a magnified image of the at least one first arrangement of light emitting elements and a magnified image of the at least one second arrangement of light emitting elements; and a controller configured to individually control at least one of the light emitting elements of the at least one first arrangement or the lighting elements of the at least one second arrangement of light emitting elements.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875